Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 20, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The employer’s senior vice-president testified that despite his repeated requests, claimant refused to meet with him and discuss an incident which occurred at the employer’s Christmas party. Because of her continued refusal to meet with him, *1054the vice-president concluded that he had no alternative but to discharge her. The Unemployment Insurance Appeal Board determined that claimant’s election not to attend the meeting constituted insubordinate behavior and that her actions amounted to misconduct. Although claimant contended that she refused to attend the meeting because she believed the vice-president was biased against her and that his behavior toward her was offensive, the vice-president denied that he ever insulted claimant or that he accused her of untruthfulness. Claimant’s contentions raised questions of credibility which were for the Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged — Roberts], 113 AD2d 997; Matter of Nunes [Roberts],, 98 AD2d 934). The Board’s finding of misconduct is supported by substantial evidence and must be upheld (see, Matter of Brill [Ross], 53 AD2d 797; Matter of Martin [Catherwood], 33 AD2d 815).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.